Citation Nr: 1525691	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-36 003	)	DATE
	)
  ) 

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic fatigue syndrome with immune dysfunction.

2.  Entitlement to an initial compensable rating for chronic headaches.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran also disagreed with the initial rating assigned for his chronic obstructive pulmonary disease with chest infections.  In an October 2013 rating decision, a 60 percent disability rating was assigned, which the RO noted was a full grant of the benefit sought.  The Veteran did not appeal that decision.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for an initial rating in excess of 20 percent for chronic fatigue syndrome with immune dysfunction and an initial compensable rating for chronic headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an initial rating in excess of 20 percent for chronic fatigue syndrome with immune dysfunction by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an initial compensable rating for chronic headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal.  See July 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


